DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3-9, and 11-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Regarding claims 3-9 and 11-18, the phrase "prerferably" and/or “particularly preferably” used in each of these claims (or in a claim that one of these claims is dependent on) renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).

Regarding claim 13, in line 2, the phrase “using which an alternating voltage….” does not make sense and it is unclear what it means.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-12 and 16 is/are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Bashir et al. (US 2014/0026686).

Regarding claim 1, Bashir et al. disclose a force sensor comprising a frame (see surrounding frame in Fig. 7, e.g.; see par. 0093, tethers 102 are attached to another structure) as well as an oscillation structure (shown in Fig. 1A e.g.), which has multiple arms (102A,102B) and can oscillate freely in the frame (par. 0008), wherein the arms are fixed in place on suspension regions of the frame (see Fig. 4a, showing arms attached to frame) and run transverse to one another, at least in certain sections (see Fig. 1A or Fig. 4a), wherein at least one conducting means is provided, which extends along at least two arms, so as to allow a flow of current in the form of moving charge carriers at least between two suspension regions (par. 0093, metal layer deposited across two tethers and platform), wherein the at least one conducting means can have an alternating voltage applied to it, so as to excite at least one oscillation mode of the oscillation structure with a resonance frequency, particularly in an unstressed state of the force sensor (Id., electric current passed along metal layer to actuate vibrations; par. 0094, resonant vibration is induced), making use of the Lorentz force, when the 

Regarding claim 2, Bashir et al. disclose that the suspension regions are disposed in the region of corners of the frame (see Fig. 7, showing suspension regions being in the region of corners of the frame structure).

Regarding claim 3, Bashir et al. disclose that four corners of the frame are provided, which are disposed in a plane of the frame and preferably form a rectangle, particularly preferably a square in the plane (see Fig. 7, there are four corners of the frame that define a square, i.e. the corner regions when connected define a square).

Regarding claim 4, Bashir et al. disclose that the frame has at least one meander-shaped section, which is preferably disposed between at least two suspension regions (see Fig. 7, frame has meander like contours between suspension regions).

Regarding claim 5, Bashir et al. disclose that the number of arms 102A,102B is precisely four (see Fig. 1A and Fig. 4).

Regarding claim 6, Bashir et al. disclose that the oscillation structure (structure shown in Fig. 1A) has a coupling element 101 by means of which the arms (102A,102B) are mechanically coupled with one another, wherein each arm is fixed in place on the coupling element with one end (see Fig. 1A, fixed at 102B end to element 101; see also Fig. 7, showing arms fixed to center element).

Regarding claim 7, Bashir et al. disclose the coupling element forms an edge around a surface that preferably lies in a plane of the frame (see Fig. 7, showing center square coupling element in plane of frame surface; see also Fig. 25).

Regarding claim 8, Bashir et al. disclose that the coupling element 101 is square (see Fig. 1A and Fig. 7).

Regarding claim 9, Bashir et al. disclose that each arm 102A,102B may be fixed in place on the coupling element 101 in the region of a corner point of the element (see Fig. 1A; see also Fig. 7, the arms are fixed to edges of coupling element, which edges can be said to be in a “region” of the corners).

Regarding claim 10, Bashir et al. disclose that the arms are fixed in place on the respective suspension region, in each instance, by means of a temperature-compensation structure (structure of fold between 102A and 102B) that is meander-shaped at least in certain sections (see Fig. 1A; par. 0009, arms designed to have flexural portion and torsional protion, which can be considered a temperature compensation structure for some circumstances; also see par. 0095, discussing how structures have silicon dioxide layer which can be considered to provide temperature compensation).

Regarding claim 11, Bashir et al. disclose that the frame and the oscillation structure may be produced in one piece from mono-crystalline silicon (par. 0010, semiconductor may be used including silicon, and may be single crystal; see also par. 0095, describing producing device from silicon wafer).

Regarding claim 12, Bashir et al. disclose the device may be part of a system that also comprises a read-out means for determination of the resonance frequency, wherein the read-out means comprise at least one optical sensor and/or at least one capacitive sensor (see par. 0018; and see par. 0104 and Fig. 6, showing/describing sensor with optical measurement and read-out for determining frequency response).

Regarding claim 16, Bashir et al. disclose that the system as addressed above with regard to claim 12, comprises a means for generation of a magnetic field, in the form of a permanent magnet (par. 0104).


Claim(s) 1 and 12 is/are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Rougeot et al. (US 2008/0210005).

Regarding claim 1, Rougeot et al. disclose a force sensor comprising a frame 50 as well as an oscillation structure (30,52,54,56,58), which has multiple arms (52,54,56,58) and can oscillate freely in the frame (see par. 0011), wherein the arms are fixed in place on suspension regions of the frame 50 and run transverse to one another, at least in certain sections (see Figure, sections of arms 52,54,56,58 are transverse to other sections of same), wherein at least one conducting means is provided, which extends along at least two arms, so as to allow a flow of current in the form of moving charge carriers at least between two suspension regions (see par. 0034, moving half-comb 76 is in electrical contact with 34 and 36 via arms 52 to 58), wherein the at least one conducting means can have an alternating voltage applied to it, so as to excite at least one oscillation mode of the oscillation structure with a resonance frequency, particularly in an unstressed state of the force sensor (Id., AC voltage applied to generate vibration at resonance), making use of the Lorentz force, when the oscillation structure is situated in a magnetic field (note: even though magnetic field is not discussed, the structure would function to in response to a Lorentz force if placed in a magnetic field, as any suspended body conducting current would), wherein the force sensor is designed in such a manner that the suspension regions are displaced spatially relative to one another, at least in part, when the frame has a force applied to it (this is a necessary result of force on a suspended body and what causes oscillation), that the magnitude of the spatial displacement of the suspension regions depends on the magnitude of the force (this is a necessary consequence of force on a suspended body), that the spatial displacement of the suspension regions brings about detuning 

Regarding claim 12, Rougeot et al. disclose a system that includes the force sensor as set forth above and further comprises a read-out means (par. 0043, electronic circuit that detects frequency modulation of voltages between anchoring region 94 and regions 34 and 36) for determination of the resonance frequency, wherein the read-out means preferably comprise at least one optical sensor and/or at least one capacitive sensor (par. 0041, comb 90 is a capacitive sensor).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 13-15 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rougeot et al. (US 2008/0210005).

Regarding claim 13, Rougeot et al. disclose that some means is provided, with which an alternating voltage can be applied to the at least one conducting means, so as to excite the oscillation structure to cause it to oscillate (see par. 0034), and wherein electronic circuitry is also provided as the read-out means for determination of the resonance frequency (par. 0034), 
Rougeot et al. do not explicitly state that there is a control unit which is the means for applying the alternating voltages and connected to the read-out detection means. However, Rougeot et al. do state that there are electronic components which perform signal processing (see e.g. end of par. 0011, describing electronic signals that are summed; see par. 0043, describing electronic circuit for producing detection signal; and see par. 0050, discussing signal processing by an electronic means external to the wafer). One of ordinary skill in the art would have known that a control unit is a conventional component used for producing sensor activation signals and for receiving and processing detection signals. Official Notice is taken that a control unit is well-known and conventional for use in an electronic sensing component. As such, it would have been obvious to one of ordinary skill in the art to use a control unit in the apparatus and system of Rougeot et al., in order to accurately and efficiently coordinate the application and detection/processing of electronic signals on the sensor device.

Regarding claim 14, Rougeot et al. disclose that the means for applying alternating voltages to the conducting means is designed for applying at least one pulse of alternating voltages to the at least one guiding means conducting means, so as to excite the oscillation structure to cause the oscillation structure to oscillate, wherein the at least one pulse has a bandwidth of frequencies, which bandwidth comprises the resonance frequency of at least one oscillation mode of the oscillation structure, in an unstressed state of the force sensor (see 

Regarding claim 15, Rougeot et al. disclose that the electronic means which causes alternating voltages (for which it would have been obvious to use a control unit as set forth above) is designed for application of multiple pulses of alternating voltages to the at least one guiding means conducting means, one after the other, wherein the different pulses comprise resonance frequencies of different oscillation modes of the oscillation structure, in the unstressed state of the force sensor (par. 0034, AC voltage is applied generate vibration in mode along Ox direction mode; par. 0043, after driving voltage, a sensing voltage pulse is generated in Oy direction mode).

Regarding claim 17, Rougeot et al. disclose that the means for exciting oscillations is designed for excitation of oscillations of the oscillation structure in a plane of the frame 50 (see pars. 0034-0035, excitation is along Ox direction and/or Oy direction, which is the plane of the frame). Note that, with a control unit for exciting as deemed obvious above, these oscillations would necessarily be applied by the control unit.


Claim 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rougeot et al. (US 2008/0210005) in view of Chapman et al. (US 2017/0252187).

Regarding claim 18, Rougeot et al. do disclose the force sensor of claim 1 as set forth above, and also do disclose that it is part of a system that includes a read-out means for 
Rougeot et al. do not disclose incorporating the system into a prosthesis. However, it was known to one of ordinary skill in the art to incorporate micro-machined gyrometric force sensors into a prosthesis. For example, Chapman et al. disclose incorporating a vibrating mass to gyrometric sensor into a prosthetic to aid in real-time alignment of a joint (see pars. 0030 and 0034). It would have been obvious to one of ordinary skill in the art to incorporate the sensor system of Rougeot et al. into any application environment, including a prosthesis, as taught by Chapman et al., because it provides and important use and applicability for the sensor that aids in the alignment of a prosthetic joint component.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL M WEST whose telephone number is (571)272-2139.  The examiner can normally be reached on M-F 8 am - 5 pm (MT).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nimesh Patel can be reached on 571-272-2457.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/PAUL M. WEST/Primary Examiner, Art Unit 2861